Citation Nr: 1434449	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-38 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active military duty from January to May 1997 and from February 2003 to March 2004.  
This case initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).  In September 2013, the Board denied the issue of entitlement to service connection for coronary artery disease and remanded the issue listed on the title page to the RO for a VA examination with nexus opinion.  A VA evaluation with nexus opinion was subsequently obtained and added to the record in October 2013.  

The case was again remanded to the RO in February 2014 for an additional opinion from the medical professional who provided the October 2013 opinion on whether the Veteran's hypertension is secondary to service-connected posttraumatic stress disorder (PTSD).  A VA opinion was obtained in March 2014, with an addendum added by another VA medical professional in April 2014.

As the requested VA nexus opinion has been obtained, there has been substantial compliance with the February 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).


FINDING OF FACT

The Veteran does not have hypertension that is either related to his military service or caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active military service or service-connected disability, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in April 2008, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection, to include on a secondary basis.  In compliance with the duty to notify, the Veteran was informed in the letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  Additional relevant private evidence was subsequently added to the case after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA evaluations, with nexus opinions, were obtained in October 2013 and March and April 2014.   
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they involve review of the record, relevant examination of the Veteran, and opinions on whether the Veteran has hypertension due to service or to service-connected disability.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The provisions of 38 C.F.R. § 3.103(c)(2) (2013) require that the Decision Review Officer (DRO) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the DRO hearing, the Veteran was assisted by an accredited representative from Veterans of Foreign Wars of the United States.  The representative and the DRO asked questions to ascertain to ascertain the onset of symptoms, duration of symptoms, any nexus between current disability and service, and the existence of any pertinent outstanding evidence.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).



Analysis of the Claim

The Veteran seeks service connection for hypertension.  He contends that hypertension is causally related either to service or to service-connected PTSD.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Moreover, in the case of hypertension, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Under Diagnostic Code 7101 for hypertensive vascular diseases (hypertension and isolated systolic hypertension), a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or: systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more. 

NOTE (1): Hypertension or isolated systolic hypertension must be confirmed by readings taken two more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic pressure is predominately 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 

NOTE (2): Evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation. 

NOTE (3): Evaluate hypertension separately from hypertensive heart disease and other types of heart disease.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

There was a blood pressure reading of 120/88 in June 1996 and a reading of 120/70 in June 2001.  

The Veteran's service treatment records do not reveal any complaints or findings indicative of hypertension.   

Blood pressure readings after service included 108/80 on September 15, 2004 and September 24, 2004, 109/64 in October 2004, 132/84 in November 2004, 148/95 on April 27, 2005, 141/97 in August 2005, 142/91 in October 2005, and 137/100 in August 2006.  Hypertension was diagnosed in August 2006.

Hypertension was diagnosed in VA treatment records dated in February 2008 and August 2011.

A VA heart evaluation was conducted in August 2008.  The examiner concluded that the Veteran's coronary artery disease was not secondary to his service-connected PTSD.  

The Veteran testified at his April 2010 RO hearing that he had elevated blood pressure readings in service and that hypertension was diagnosed after he had a heart attack, which was after service discharge.

A VA evaluation, with review of the record, was obtained in October 2013 in response to the September 2013 Board remand.  After reviewing the record, the VA physician concluded that the Veteran's hypertension was less likely as not incurred in or related to service because hypertension was not diagnosed in service, there were no elevated blood pressure reading in service, and elevated readings were not shown until April 2005.  According to the reviewer, hypertension in 90-95 percent of the population is essential hypertension of unknown cause.  Although hypertension has been associated with genetics, body mass, and diet, there is no known causative association with military service.

After another review of the record, the evaluator who provided the October 2013 opinion opined in March 2014, in response to the February 2014 Board remand, that it is less likely than not that the Veteran's hypertension is proximately due to or the result of his service-connected PTSD because relevant medical information, including from the Cleveland Clinic and the Mayo Clinic, does not indicate any causative connection between PTSD and hypertension.  While a high level of stress can cause a temporary increase in blood pressure, it is not a causative or persistent phenomenon.  The evaluator noted that the Veteran's medical records revealed numerous other risk factors for hypertension, including obesity, smoking, excessive alcohol consumption, sedentary life style, family history, and age.

According to an April 2014 addendum opinion from another VA physician, the Veteran's hypertension was not permanently aggravated by his service-connected PTSD because, while the stresses caused by PTSD can intermittently raise a person's blood pressure, as can the pain of arthritis or getting yelled at by a spouse or drill sergeant, the response is temporary and not permanent.  Otherwise, everyone would have hypertension.

The above evidence does not show any medical evidence of elevated blood pressure readings in service.  Elevated blood pressure readings are not shown until late April 2005, which is more than a year after service discharge, and hypertension was not diagnosed until August 2006, which is more than two years after service discharge.  The October 2013, March 2014, and April 2014 VA opinions on file, which are based on a review of the record and contain a rationale for each opinion, are against the claim for service connection for hypertension on either a direct or a secondary basis.  The VA evaluator noted in October 2013 that the cause of essential hypertension is generally unknown but has been associated with genetics, body mass, and diet.  The March and April 2014 VA opinions note that while the Veteran's service-connected PTSD could temporarily cause elevated blood pressure readings, there is no evidence in the record or in the relevant medical literature to support the conclusion that the stress of PTSD can cause a permanent increase in blood pressure readings, leading to hypertension.  Consequently, the evidence does not relate the Veteran's current hypertension to service or to service-connected disability.  

The Board acknowledges that service connection may also be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), which includes arthritis.  However, a Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."; see38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  

Although the Veteran is competent to report his subjective symptoms, he is not competent to report that he has hypertension due to service or to service-connected disability.  The diagnosis of hypertension and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  
The Board finds that the Veteran's contentions that he has had hypertension since service are not credible, as the blood pressure readings on file do not show elevated readings until more than a year after service discharge.  As such, the Board finds the VA opinions against the claim to be of greater probative value that the Veteran's contentions of continuity of symptomatology.

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for hypertension, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


